Poliamba Limited

Proposed Lamawan Plantation
Namatanai District

New Ireland Province

Summary Report of Social and Environment
Impact Assessment

1.0 Executive Summary

New Ireland Province is situated in the north-eastern corner of Papua New
Guinea. The main island, also known as New Ireland, is the second largest in the
Bismarck Archipelago. Other islands within the province include New Hanover,
Tigak, Djaul, Tench, Emirau, Mussau, Tabar, Lihir, Tanga and Anir. New Ireland
is a narrow and mountainous island geographically aligned NW to SE. It is
approximately 250km long and varies from 15km to 50km in width. The island

can be divided into northern and southern New Ireland at 4°S latitude.

For political and public administration, New Ireland Province is divided into two
districts: Kavieng in the north and Namatanai in the south. Kavieng district is
sub-divided into four Local Level Government (LLG) areas: Murat Rural, Kavieng
Urban, Lavongai Rural and Tikana Rural. Namatanai district consists of five LLGs:
Sentral Niu Ailan Rural, Namatanai Rural, Nimamar Rural, Tanir Rural and
Konoagil Rural. Kavieng town is the administrative capital of the province. The
total land mass of the province is 9, 557km? and the population recorded in the
2011 National Census was 161, 165.

Oil palm is currently grown on the coastal lowlands along the western and
eastern coasts of northern New Ireland. Geologically, northern New Ireland
consists mostly of karst limestone with raised coralline limestone forming the flat
lowlands along the coast. The two main soil types as Inceptisols (young, well-
drained and moderately weathered soils) and Mollisols (high organic matter
limestone-based soils). The province has a predominantly hot, humid, tropical

climate with year round rainfall.
New Ireland has endemic plant and animal species resident in limited
geographical ranges and therefore vulnerable to significant ecosystem
disturbances. In also has a biologically rich marine environment dominated by
fringing coral reefs, which are closely inter-linked to a range of shoreline
habitats including sandy beaches, estuaries, sea-grass beds, mangroves and

rocky shores.

Poliamba Limited (POL) is the only oil palm company operating in New Ireland
Province. It is part of the Kula Group under New Britain Oil Palm Limited. POL
operates a mill that processes fresh fruit bunches (FFBs) from its plantations and
smallholder VOP blocks. In March 2012, POL was certified by British Standards
International (BSI) as a sustainable palm oil producer under the Roundtable on
Sustainable Palm Oil (RSPO). Due to the present stoppage on lease-lease-back
arrangements involving customary land, additional oil palm planting can only be

carried out on State lease land and village oil palm (VOP) blocks.

In 2012, Ken and Maxie Morgan who are current State lease holders of Lamawan
Plantation invited POL to explore the viability of establishing an oil palm
plantation on the land. Consistent with the RSPO New Planting Procedure, the
company commissioned AJFM Dekker in 2011 to carry out a High Conservation
Values (HCV) assessment on its Plantations which included areas situated near
the Lamawan Plantation. In August 2013, Narua Lovai was engaged to carry out
a socio-environmental impact assessment (SEIA) for the Lamawan Plantation

area and this report presents its findings and recommendations.

Lamawan Plantation is located in the Sentral Niu Ailan LLG area of Namatanai
District on the lowland east coast area of New Ireland about 79km east of the
POL mill at Lakurumau. From its high water boundary, the plantation extends
about 1,300m inland and varies in width from 800m to 1,400m. The State lease
covers a total area of about 158ha but the exclusion of buffer zones may
compress the net plantable area to around 90ha. The coastal villages
immediately next to the plantation are Lavatbura to the west and Katedan to the

east.

Page 2 of 13
Lamawan Plantation is a disused coconut plantation on land alienated by the
State in the colonial period so the original vegetation was cleared decades ago.
Since the plantation ceased commercial operations successive leaseholders have
allowed the land to naturally regrow with secondary vegetation. Apart from a
sandy strip in the foreground of the plantation which is inhabited by edible land
crabs, there are no HCVs including primary forests, fragile soils and peat soils in
the area. During the quarterly migration between their terrestrial habitat and the
sea, the land crabs are captured by the local villagers for subsistence
consumption. The sandy strip may qualify as a HCV 6 site but in any case it is
well within the mandatory foreshore and Buluminski Highway reserve. In
addition, the villagers occasionally intrude into the secondary re-growth area to
collect coconuts, harvest poles and bamboo for traditional style houses as well

as hunt for wild pigs.

The villagers recognize that the land is State owned and is currently leased to
Ken and Maxie Morgan. The people maintain that they have adequate customary
land beside and behind Lamawan Plantation to make gardens, collect coconuts,

as well as extract sago, bamboo and poles.

The villagers support the establishment of the oil palm plantation as it may
improve access to their land for traditional uses and cash crop cultivation as well
as provide direct and indirect employment and spin-off contractual work.
However, they are anxious about the potential contamination of the nearby
watercourses, swamps and near-shore marine waters by silt and agrichemical

residues transported by rainfall runoff.

An Environment Management and Monitoring Programme has_ been
recommended to POL to set up the oil palm plantation with appropriate
safeguards formulated to prevent and minimize silt and agrichemical degradation

of the nearby watercourses, swamps and near-shore marine waters.

Page 3 of 13
2.0 Scope of the Social and Environment Impact Assessment

(a)

(b)

Organisational information and contact persons

Mr. Joe Castle
General Manager
Poliamba Limited

Dr. Petra Meekers
Group Sustainability Manager
NBPOL

Ms. Katrina Durham
Sustainability Manager
Poliamba Limited

Mr. Cedric LeBlowas
Field Manager
Poliamba Limited

Ms. Theresa Tendy
Lands Officer
Poliamba Limited

Ms. Carol Aigilo
Sustainability Officer
Poliamba Limited

List of Legal documents, regulatory permits and property
deeds related to the areas assessed

Copy of original lease title sighted

Page 4 of 13
(c) Location maps

(i) Map showing location of New Ireland Province relative to rest of PNG

xa Murat Rural LLG
wy

‘St. Matthais Group
BS

Kavieng District

New Hannover Island

Y i . ; Namatanai District
|

Lavongai Rural LLG

ra
# Tikana Rural LLG

West New Britain

(ii) Map showing location of Lamawan Plantation

ILAMAWAN LOCATION PI
IGAPS AREA 142.50 hal

at

Page 6 of 13
(iii) Map showing layout of Lamawan Plantation land

------~ Dit Road
Smal Heider Road
——— Road Minor - Unseaied
——— bm Rosa
Road Minor - Sealed
—— Hotway - Sealed

[EI Porpoted pe Area 142.80 ho

New Britain’ MAP OF PORTION 14
Palm oil OVER LAY LAMAWAN
Limited GPS AREA 142.50 HA

(d) Area of new plantings and time-plan for new plantings

(i) Total area of plantation: 158ha
(ii) Net area excluding unplantable areas: 90ha
(iii) Planting schedule

Activity

Negotiations with leaseholders on sub-lease agreement

Site survey and marking of buffer areas, planting lots, roads and
drains

Removal of vegetation on plantable area

Preparation of planting lots as well as installation of roads and
drains

Planting of cover crop and seedlings

3.0

Assessment process and procedures
(a) Assessors and their credentials

Mr. Narua Lovai has a Bachelor of Science Degree in Applied Chemistry from
the PNG University of Technology, a Master of Engineering Science Degree
in Hydrology and Water Resources Management from the University of
Adelaide, Australia and a Diploma in Professional Writing and Editing from
Australian College QED, Sydney, Australia. He has worked with the PNG
Department of Environment and Conservation, South Pacific Brewery,
International Waters Programme (Secretariat of the Pacific Regional
Enviroment Programme), Oil Search Limited and ExxonMobil PNG Limited.

Since 2006 he has been working as a Freelance Environment and Project
Management Consultant. His expertise and skills include strategic planning,
organizational management, outcomes-based project management, policy
formulation and revision, natural resources legislation compilation and
revision, baseline environmental data collection, waste management and
cleaner technology, water pollution assessment and mitigation, hydrological
data acquisition and analysis, integrated catchment management,
environment impact assessment, socio-economic impact assessment,
environmental compliance and audit monitoring, stakeholder engagement for
community development, and professional writing and editing.

In relation to RSPO specifically he has continuously participated in RSPO
audits and assessments since 2008.

(b) Assessment methods (data sources, data collection,
dates, programme, places visited )

(i) Assessment methods
e Literature review

e Site inspection
e Stakeholder consultation
(ii) SEIA programme

Day Time | Activity

4-Aug-13 | PM | (i) Travelled from Port Moresby to Kavieng

5-Aug-13 | AM | (i) | Entry meeting with Poliamba Limited personnel

(ii) | Meeting with leaseholders

PM | (i) | Meeting with New Ireland Provincial Government Officials

(ii) | Meeting with NGOs working in the province

6-Aug-13 | AM | (i) | Meeting with local NGOs

(ii) | Meeting with representatives from villages next to Lamendauen Plantation

(iii) | Inspection of Lamendauen Plantation

PM | (i) | Meeting with representatives from villages next to Lamawan Plantation

(ii) | Inspection of Lamawan Plantation

7-Aug-13 | AM | (i) | Preparation for exit meeting with Poliamba Limited personnel

(ii) | Exit meeting with Poliamba Limited personnel

(iii) | Data compilation for SEIS reports

8-Aug-13 | AM | (i) | Returned to Port Moresby from Kavieng

(c ) Stakeholders consulted

e Meeting with leaseholders in Kavieng on 05 August 2013

Name Designation
1 | Ken Morgan Landowner
2 | Maxie Morgan Landowner
3 | Hilda Bernard Relative of Landowner
4 | Aureen Piteari Relative of Landowner

e Meeting with Provincial Government officers and NGO representatives
in Kavieng on 05 August 2013

Name Location Designation
1 | Max Kuduk New Ireland Provincial Climate Change
Affairs Coordinator;

Environmental Officer

2 | Venantius Gaul | New Ireland Lands Office | Customary and Alienated
Lands Officer

3 | Modi Ponti Wildlife Conservation Program Coordinator
Society (NGO)

Page 10 of 13

Meeting with local NGOs in Fangalava Village on 06 August 2013

Name Designation
1 | Patrick Topital | President of Roots of Change
2 | John Aini President of Ailan Awareness and President of
Lavongai LLG
3 | Rose Elias President of Women in Oil Palm — New Ireland

Meeting with Neighbouring Ward Committees in Lavatbura Village on
06 August 2013

Name Designation

Pakeri Monde Church Leader — Katedan Village

John Mairom Community Member — Katedan Village
Raphael Bilinga | Community Member — Lavatbura Village
Chris Lavisi V.P.C Chairman — Katedan Village

Ekonia Tobokon | V.P.C Chairman — Lavatbura Village

Rupen Gabriel Vice V.P.C Chairman — Lavatbura Village

NJoafusafwlryte

Noel Barpmus Pastor — Lavatbura Village

(d) List of Legal, regulatory and other guidance referenced

(i) Environment Act 2000
(ii) Public Health Act 1973
(iii) Land Registration Act 1981

(iv) RSPO PNG NIWG (Revised 17 March 2008)

(v)

RSPO New Planting Procedures (12 May 2010)

3.0 Summary of assessment findings (for SEI assessments)

(a) Su
im

mmary of key findings in respect of socio-economic
pacts to country, region and local communities.

Increased area under planting, increased FFB, increased
export of CPO and KPO and therefore more taxation
revenue for the nation.

More employment opportunities and therefore more
regular wage earners and more income into the local
economy.

More opportunities for contractual support by local
entrepreneurs.

Improved access to customary land in the interior for
subsistence gardening, cash cropping including VOPs and
extraction of traditionally useful forest products.

Page 11 of 13
(b) Summary of key findings in respect of socio-economic
impact in respect of emergent communities (workers,
suppliers, etc.)

(c)

Additional outside workers will be accommodated in
existing housing compounds. Major upgrading of plantation
worker housing currently underway. Illegal squatting on
customary land is unlikely.

Whilst at work on the plantation, outside workers should
keep away from customary owned land and forest
resources.

Issues raised by stakeholders and assessors comments
on each issue.

(i)

(ii)

The plantation is on State leased land so its
conversion to oil palm is a matter between the lease
holder and POL.

e The nearby villagers acknowledge the ownership
of the plantation land and welcome the planting of
oil palm.

The nearby villagers are anxious about the potential
impact on the local environment by runoff
contaminated by silt and agrichemical residues. The
expected impacts are pollution of surface
watercourses and near-shore marine water. Baseline
data is essential to measure changes over time.

e The villagers are directly dependent on the
environment for their subsistence livelihood so
their concerns are understandable.

e In order to confidently dispel accusations of
responsibility for illnesses experienced by the
villagers, POL is advised to build a water quality
data base for groundwater and near shore marine
waters beginning with pre-development water
sampling for laboratory analysis.

e NGOs acknowledged that without monitoring data
POL cannot be accused of causing environmental

Page 12 of 13
e degradation in the oil palm growing areas in the
province.

(iii) Villagers contemplating VOPs and other cash crops as
a result of improved access to land behind the
plantation ought to consider food security and
increased dependency on imported processed food.

e This is entirely up to individuals and families that
want to engage in cash cropping. Most people
accept that too much processed food is not good
for their health and they are making provision for
local garden food. These can be either bought
from the revenue they earn or grown in their food
gardens. One local NGO known as Roots for
Change is actively promoting organic farming as
an alternative to traditional shifting cultivation.
The objective is to reduce the rate of clearance of
forest areas for new food gardens.

(iv) A sandy strip on the foreground area of the
plantation beside the Buluminski Highway serves as
the terrestrial habitat for land crabs that migrate
seasonally to the sea for breeding. During these
migrations they are captured for food by the
villagers.

e The sandy strip habitat may qualify as a HCV 6
site but it is already well inside the mandatory
foreshore and road reserve so it should get the
required protection.

5.0 Internal responsibility

Formal signing off by assessors and company

Statement of acceptance of responsibility for assessments.

This summary of the SEIA report was compiled by Narua Lovai.

Bere —

Narua Lovai

18 September 2013
